Case 1:19-cv-01343-RGA-CJB Document 543 Filed 09/16/21 Page 1 of 1 PageID #: 50791




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

  SHURE INCORPORATED, et al.,                :
                                             :
                       Plaintiffs,           :
                                             :
                v.                           :      Civil Action No. 19-1343-RGA-CJB
                                             :
  CLEARONE, INC.,                            :
                                             :
                       Defendant.            :



                                            ORDER

         This 16th day of September 2021, upon consideration of the Magistrate Judge=s Report

  and Recommendation dated September 1, 2021, and no objections to the Report and

  Recommendation having been received, and the Court having reviewed the matter and being

  convinced that the Magistrate Judge=s Report and Recommendation is legally and factually

  correct, IT IS HEREBY ORDERED:

         1. The Report and Recommendation (D.I. 536) is ADOPTED.

         2. Plaintiffs’ motion for summary judgment (D.I. 435) is DENIED.


                                              /s/ Richard G. Andrews
                                             United States District Judge
